In re Smith, Kelvin Ray; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. 2, No. 2-80-296.
Relator represents that the district court has failed to act timely on an application for post-conviction relief filed on or about October 15, 2002 and on which an evidentiary hearing was held on June 3, 2003. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of the judgment.